DETAILED ACTION

Status of Claims
Claims 1-6, 8-16, 18-25 is/are pending.
Claims 1-6, 8-10, 12-16, 18 is/are allowable over the prior art.
Claims 11 is/are rejected.
Claim 7 is/are cancelled by Applicant in the Claim Amendments filed 12/02/2021.
Claim 17 is/are previously cancelled by Applicant.
Claims 19-25 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is 12/02/2021 has been entered.

Response to Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-18) in the reply filed on 09/04/2019 is acknowledged. 

Claims 19-25 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/04/2019.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 11 is vague and indefinite because the requirement of stretching “in air” appears to contradict the newly added limitation in parent claim 10, which requires stretching “underwater at least 6X in the machine direction… wherein the underwater stretching is performed in one stage”.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections of claims 1-16, 18 under 35 U.S.C. 103 based on CRAWFORD ET AL (US 2007/0010650), in view of SAWADA ET AL (US 2015/0018468), and in view of VOISIN ET AL (US 2009/0130276), and in view of STRAND ET AL (US 2004/0127609), and in view of STRAND ET AL (US 2005/0113556) in the previous Office Action mailed 02/19/2021 have been withdrawn upon reconsideration.

The rejections of claims 1-6, 8-10, 12-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over: IZAKI ET AL (US 2013/0128357), in view of GOTO ET AL (US or HAMMOND ET AL (US 5,753,782), and in view of CRAWFORD ET AL (US 2006/0287493), and in view of STRAND ET AL (US 2004/0127609) in the previous Office Action mailed 08/25/2021 have been withdrawn in view of the Claim Amendments filed 12/02/2021.

Response to Arguments
Applicant’s arguments filed 12/02/2021 have been fully considered and are persuasive in view of the Claim Amendments filed 12/02/2021.  
 	The rejections of claims 1-6, 8-10, 12-16, 18 under 35 U.S.C. 103 based on IZAKI ET AL (US 2013/0128357) in the previous Office Action mailed 08/25/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-10, 12-16, 18 is/are allowable over the prior art of record.

Claim 11 is/are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose or suggest: (i) a polyester film comprising the recited copolyester and the recited polyester plasticizer, wherein the polyester film is stretched underwater at least 6x in the machine direction at the recited temperature in a single stage without rupturing, wherein the force is required to stretch the polyester under the recited conditions increases by less than 200%. (claim 1); and (ii) a laminated film comprising a 
 	IZAKI ET AL (US 2013/0128357) fail to specifically disclose stretching polyester films or PVOH/polyester film laminates underwater at 6x times or more in a single stage, or the recited increase in force required to stretch the polyester film under the recited conditions.
	GOTO ET AL (US 2012/0058321) and SHIH ET AL (US 2014/0162042) and HAMMOND ET AL (US 5,753,782) and CRAWFORD ET AL (US 2006/0287493) and STRAND ET AL (US 2004/0127609) and CRAWFORD ET AL (US 2007/0010650) and SAWADA ET AL (US 2015/0018468) and VOISIN ET AL (US 2009/0130276) and STRAND ET AL (US 2005/0113556) and WO 2014/093041 and US 2016/084990 and EP 2426523 and WO 2017/010178 and GREENER ET AL (US 2007/0087132) fail to disclose polyester films stretched underwater at 6x times or more in a single stage, or the recited increase in force required to stretch the polyester film under the recited conditions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787